Exhibit WAIVER AND RELEASE THIS RELEASE AND WAIVER, dated as of May 28, 2009 (the “Release”), is hereby executed by the investor whose name appears on the signature page hereto (the “Releasor”) in favor of SkyPeople Fruit Juice Inc., a Florida corporation (the “Company”). WHEREAS, on February 25, 2008, the Company entered into a Series B Convertible Preferred Stock Purchase Agreement (the “Stock Purchase Agreement”) with the Releasor and one other investor(collectively, the “Investors”) pursuant to which the Company issued to the Investors (i) 2,833,333 shares of a newly designated Series B Convertible Preferred Stock of the Company, par value $0.001 per share (“Series B Stock”) and (ii) warrants to purchase an aggregate of 7,000,000 shares of the Company’s Common Stock (the “February 2008 Warrants”), in consideration for a cash payment to the Company in the aggregate amount of $3,400,000; WHEREAS, pursuant to the Stock Purchase Agreement, the Company deposited 2,000,000 shares of Series B Stock (the “Make Good Escrow Stock”) into an escrow account which is being held by an escrow agent as make good shares in the event the Company’s consolidated pre-tax income and pre-tax income per share, on a fully-diluted basis, for the years ended December 31, 2007, 2008 or 2009, are less than certain target numbers set forth in the Stock Purchase Agreement; WHEREAS, in connection with the Stock Purchase Agreement, on February 26, 2008, the Company entered into a Registration Rights Agreement with the Investors (the “Registration Rights
